Determination of the respondeat, dated on or about June 9, 1967, dismissing petitioner from his position of Housing Patrolman effective as of February 10, 1967, confirmed, without costs and without disbursements. Concur—Nunez, Murphy, McNally and Eager, JJ.; Stevens, P. J., dissents in part in the following memorandum: In my opinion, the measure of discipline imposed was excessive and not warranted by the facts. Accordingly, I would reduce the penalty to a suspension of the petitioner, such suspension to end as of the date of this order.